Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 17, 2022

The Court of Appeals hereby passes the following order:

A22A1514. EDWARD TYRONE RIDLEY v. KARL FORT, et al.

      Edward Tyrone Ridley filed this pro se civil action against several officials at
the Washington State Prison, asserting that they had placed illegal limits on his ability
to send out mail and seeking declaratory and injunctive relief to remedy the situation.
After no summonses were issued, Ridley filed a motion seeking an order requiring
the Clerk of the Washington County Superior Court to prepare and issue summonses
so the lawsuit could be served. The trial court denied that motion, and Ridley now
seeks to appeal the trial court’s order. We, however, lack jurisdiction.
      Under the Prison Litigation Reform Act of 1996, an appeal in a civil action
filed by a prisoner must be initiated by filing an application for discretionary review.
See OCGA § 42-12-8; OCGA § 5-6-35; Brock v. Hardman, 303 Ga. 729, 731 (2)
(814 SE2d 736) (2018). “Compliance with the discretionary appeals procedure is
jurisdictional.” Hair Restoration Specialists v. State of Ga., 360 Ga. App. 901, 903
(862 SE2d 564) (2021) (punctuation omitted). Because Ridley was incarcerated when
he filed this civil action, his failure to comply with the discretionary appeals
procedure deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED. See Brock, 303 Ga. at 731 (2).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/17/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.